DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 24, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 19 have been amended.
Claim 17 has been canceled.
Claim 21 has been added.
Claims 1-16 and 18-21 are pending and have been examined.
Response to Amendments
Applicant amendments to claims  1, 5 and 19 are acknowledged.  112 rejections have been withdrawn. 
Response to Arguments
Applicant's arguments have been considered but are not found persuasive.  Applicant argues:

A.  Rao is improper prior art.  Applicant can find no record of a wok being discussed until the US2020/02496660 publication of Rao.
	Examiner’s Response:  Examiner used the filling date of provisional application 62819326 (3/15/19) which is prior Applicant’s filling date (5/22/19).  In at least paragraphs 0066-0069 of this provisional application (62819326), Rao discloses automated food preparation including boiling which is commonly known as induction cooking.
	
B.  None of the references disclose or suggests “heating the cooking vessel using a radiant heater connected to a lid that is connected to the cooking vessel when the lid is in a closed position”.
	Examiner’s Response:  Rao as shown above discloses automated food preparation comprising induction heating, Capp discloses heating a cooking vessel connected to a housing using an induction heating arrangement (see at least figure 2 and paragraphs 0027-0028).  Capp discloses a heater in its base unit instead of connected to a lid as claimed, but Cohen discloses a radiant heater above a dish (see at least paragraph 0385).  Heating above or below cooking appliances to maintain stable temperature and simultaneous cooking is known in the art.  Therefore, applying a radiant heater connected to a lid to the invention in Rao would have been a matter of design choice.  Although the cooking apparatuses have different constructions, they all comprise induction heating and have similar advantages such as improvements on “temperature control” (Rao paragraph 0112), “a more stable temperature gradient” (Capp paragraph 0028), “enhancing thermal conductivity” (Cohen paragraph 0158) and “maintaining internal temperature better” (Cohen paragraph 0229) among others.  Therefore can be fairly considered equivalent to applicant’s invention.  

C.  None of the references, nor a combination thereof teach or suggest “determining using a controller an intensity of inductive heat based on the food order”.  None of the references discloses “determining using a controller an intensity of radiant heat based on the food order”.
	Examiner’s response: Rao in at least abstract and paragraphs 0127-0128 discloses a system to provide order-based control of operations within a restaurant including parameters for controlling food preparation process.  A graphical user interphase is provided to customize and personalize the food preparation steps allowing for the execution of a food process that is tailored to an individual customer request (see at least paragraph 0135).  Capp in at least abstract discloses applying cooking control instructions on the food preparation of a particular recipe.  The appliance 20 includes a communication interface for permitting appliance to receive information from a remote source.  The information may comprise control information such as heating/cooking control sequence.   Paragraphs 0060, 0071 and claim 5 on Capp discloses that the food preparation appliance comprises a controller for controlling the operation of an induction heating unit.  It is made obvious that controlling the operation of an induction heating unit reads into controlling heating intensity.  Cohen on the other hand in at least paragraph 03335 discloses a controller to control radiant heat on food preparation. Therefore, it would have been obvious to combine the automated appliances disclosed in Capp and Cohen with the order-based food preparation process disclosed in Rao in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385).

D.  None of the references, nor a combination thereof teach or suggest “determining using the controller, an amount of time to apply each of the convective heat, the inductive heat and the radiant heat based on the food order”.
	Examiner’s Response:  As disclosed above, the combination Rao/Capp/Cohen teaches order-based control of operations including order-based parameters and controllers for controlling food preparation.  It is made obvious that time is one of the parameters used on food preparation control (see for example at least Capp paragraph 0062-controlling time to cook; Cohen paragraphs 0382-ingredients can be heated with different temperatures and times). Also, Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is known in the art (see at least paragraph 0385).

E.  None of the references discloses a mixing time, mixing direction, mixing direction interval and an indicator to indicate to a user a food item to be selected.
	Examiner’s Response:  As disclosed, above the combination Rao/Capp/Cohen teaches order-based control of operations including order-based parameters and controllers for controlling food preparation.  Capp discloses controlling a mixer (see at least paragraphs 0060, 0042, claims 1 and 3-5), it is made obvious that controlling a mixer comprises controlling all operations involved on the mixer.  Rao as disclosed above, teaches controlling all operations for customized food preparation including providing information on particular ingredients to be selected for food preparation (see at least paragraph 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2020/0249660 A1) in view of Capp (US 2002/0027175 A1), further in view of Cohen (US PUB 2019/0125126 A1).

Claim 1

Rao discloses the following limitations:

A method of operating an automated cooking system, the method comprising: 

receiving, from a point of sale device, a food order at an automated cooking system including a housing: (see at least paragraphs 0005-0006 and 0073).

and producing an alert when cooking the food order is complete (see at least paragraphs 0102, 0082, 0104 and 0127).

Rao discloses a variety of electromechanical equipment for automated food preparation (see at least paragraphs 0192 and 0064-0065).  Rao does not explicitly disclose the following limitations, however Capp does:

heating a cooking vessel connected to the housing using an induction heating device positioned within the housing proximate the cooking vessel; (see at least paragraphs 0027-0028).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance, which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Rao/Capp does not explicitly disclose the following limitation:

heating the cooking vessel using a radiant heater connected to a lid that is connected to the cooking vessel, when the lid is in a closed position; 

However, Cohen discloses a radiant heater above a dish (see at least paragraph 0385) and evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant heater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply the radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore Capp discloses the following limitations:

wherein heating the cooking vessel is controlled by a controller configured to operate the induction heater (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).

The combination Rao/Capp does not explicitly discloses the following limitation, however Cohen does:

a radiant heater (see at least paragraph 0385).

Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant hater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore Capp discloses the following limitations:

further comprising: determining, using the controller, an intensity of inductive heat based on the food order; and heating the cooking vessel at the intensity of inductive heat. (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance, which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
The combination Rao/Capp does not explicitly disclose the following limitation, however Cohen does:

further comprising: determining, using the controller, an intensity of radiant heat based on the food order; and heating the cooking vessel at the intensity of radiant heat. (see at least paragraphs 0335-the controller determines whether the ingredient requires heating, then the controller directs the ingredients to be heated by radiation). 
Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant heater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 5
Rao discloses a convection steamer (paragraph 0192).  Furthermore Cohen discloses the following limitation:

Further comprising: applying convective heat to the cooking vessel using a convection heater located within the housing and configured to deliver hot air to the cooking vessel (see at least paragraphs 0037, 0381 and 0385).
Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply convective heat to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 6
Furthermore Capp discloses the following limitations:

further comprising: determining, using the controller, an intensity of inductive heat based on the food order; and heating the cooking vessel at the intensity of inductive heat.
 (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance, which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7
Furthermore Rao discloses the following limitations:

 further comprising:

determining, using the controller, an amount of time to apply the inductive heat, based on the food order (see at least paragraphs 0120, paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).

Rao discloses a convection steamer (paragraph 0192).  Furthermore, Cohen discloses the following limitations:

controlling convective heat and radiant heat (see at least paragraphs 0037, 0381 and 0385).
Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply convective heat and radiant heat to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitations:

further comprising: Mixing, using a mixer positioned within the cooking vessel, food within the cooking vessel; (see at least figures 1-2 and 6 (29)).

and operating a motor located within the housing to drive the mixer based on the food order (see at least paragraphs 0055-0057).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 9
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

 further comprising:

determining, using the controller, a mixing time based on the food order (see at least paragraph 0060 and claim 5-a controller controlling said rotational drive mechanism).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 10
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising:

determining, using the controller, a mixing rotational direction based on the food order; and mixing the food in the mixing rotational direction and for the mixing time (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 11 
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising: determining, using the controller, rotational direction interval based on the food order (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 12
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising:

varying mixing rotational direction of the mixer over time (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5). 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 13
Furthermore Rao, discloses the following limitations:

further comprising: receiving the food order at an intermediary computer system (see at least paragraphs 0070, 0077, 0199 and 0208).

Claim 14
Furthermore Rao, discloses the following limitations:

further comprising:

selecting, at intermediate system, an available automated cooking system from a plurality of automated cooking systems; and assigning the food order to the available automated cooking system. (see at least paragraphs 0005-0006 and 0208).

Claim 15
Furthermore Rao, discloses the following limitations:

further comprising:

receiving the food order at a storage system  (see at least paragraph 0070 and 0076).

Claim 16
Furthermore Rao, discloses the following limitations:

further comprising:

enabling an indicator of a compartment or a plurality of compartments within the storage system based on the food order, the indicator to indicate to a user a food item to be selected (see at least paragraphs 0005-0006).

Claim 17
Furthermore Rao, discloses the following limitations:

Further  comprising:

transmitting the order from the point of sale device to the intermediary system (see at least paragraphs 0070, 0077, 0199 and 0208). 

Claim 19
Rao discloses the following limitations:

A method of operating an automated cooking system, the method comprising: 

receiving, from a point of sale device, an order including a list of ingredients; (see at least paragraphs 0005,0006 and 0073).

receiving, from a scanner, a code indicative of a first food item added (see at least paragraph 0073).

Rao discloses a variety of electromechanical equipment for automated food preparation (see at least paragraphs 0192 and 0064-0065).  Rao does not explicitly disclose the following limitations, however Capp does:

a cooking vessel removably connected to a housing of the cooking system; (see at least Fig 1 and paragraph 0011).

applying inductive heat to heat the cooking vessel using an induction heating device positioned within the housing proximate the cooking vessel; (see at least paragraphs 0027-0028).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Rao/Capp does not explicitly discloses the following limitations:

And applying radiant heat to a radiant heater connected to lid of the cooking vessel,

the radiant heater configured to transfer radiant heat toward the cocking vessel when the lid is in a closed position.

However, Cohen discloses a radiant heater above a dish (see at least paragraph 0385) and evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant hater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 20
Furthermore Rao, discloses the following limitations:

Furrther comprising: introducing, automatically, one or more ingredients to the cooking vessel using a programmably controlled conveyor (see at least paragraphs 0171, 0068, 0089, 0118 and 0140). 




As per claims 18 and 21, claims 18 and 21 recite substantially similar limitations to claims 1-12 and is therefore rejected using the same art and rationale set forth above.    

                                                    CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687